On Petition for a Rehearing.
Hackney, J.
An earnest petition for a rehearing presents the question as to whether this court comprehended the issue as presented below. ¥e have examined the record with great care, and find the issue as stated in the original opinion, except that the affirmative reply to the set-off is not stated. This reply both admits the issue tendered by the set-off, and seeks to avoid it by alleging an agreement subsequent to that which is the foundation of the set-off, whereby the appellee sold the goods in question to the appellants, and agreed to pay the notes sued on, and another note sought by the appellee to be cancelled. In none of the pleadings is the question presented as to diligence in the collection of any of the claims assigned.
The petition for a rehearing is overruled.